The judgment of the court was pronounced by
Eustis, C. J.
The petition alleges that the relator was duly appointed, under the authority of the Council of the Third Municipality of New Orleans, principal teacher of the second ward public school, of said municipality, and that he held and was performing the duties of said office, at a salary of sixty dollars per month, up to the 29th of June, 1850 ; that about that date, he was ejected from the school-house by G. W. Cooper, with the assistance of others, and by violence prevented from continuing the performance of his duties as teacher; that said Cooper claims to perform the duties of said office, without having any lawful authority so to do, and continues to usurp and hold the same. The relator asks *39for a writ of quo warranto, and a decree restoring him to his said office; and for general relief. The answer sets up the appointment of Cooper to the office.
The district judge decreed, that'the defendant is not lawfully entitled to the appointment of principal teacher of the boys’ school, second ward, of the Third Municipality, of the city of New Orleans, which he now holds; and that the relator is lawfully entitled to the same; and that the defendant pay costs.
The defendant and the municipality have appealed. There is no decree restoring the relator to his office, or vacating the appointment of the defendant. The judgment cannot be executed as it is written, and is not in conformity with the law. From a judgment rendered under the provisions of the Code -of Practice, art. 870, et seq., the party may have his appeal.
The appeal is therefore dismissed, at the costs of the appellant.